Case 8:20-cv-01730-MSS-SPF Document 12 Filed 09/24/20 Page 1 of 2 PageID 55




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


DERREL L. THOMAS,

                Plaintiff,

v.                                                   Case No. 8:20-cv-1730-T-35SPF

B. CROFT and HERNANDO COUNTY
SHERIFF’S OFFICE,

                Defendants.

_______________________________________/

                                           ORDER

         This matter comes before the Court upon Plaintiff’s Motion for Entry of Default by

the Clerk (Doc. 9). Plaintiff asserts that he hand delivered a notice of lawsuit and request to

waive service of summons to Defendants on August 13, 2020, and that Defendants failed to

timely respond (Doc. 9 at 1). Plaintiff now seeks the entry of Clerk’s default pursuant to

Federal Rule of Civil Procedure 55(a).

         Because Defendants did not waive service and have not been served with the summons

and complaint, 1 the time for Defendants to plead or otherwise defend has not run, and the

prerequisites for the entry of Clerk’s default have not been met. See Fed. R. Civ. P. 55(a).

Here, the Court has taken under consideration Plaintiff’s motion to proceed in forma pauperis

(see Docs. 2, 6). If the Court grants Plaintiff’s motion to proceed in forma pauperis, Plaintiff

will be directed by the Court to complete and return the proper forms for service of the

summonses on Defendants by the United States Marshal. If the Court denies Plaintiff’s


1
    A review of the record reveals that the Clerk has not issued summonses for Defendants.
Case 8:20-cv-01730-MSS-SPF Document 12 Filed 09/24/20 Page 2 of 2 PageID 56




motion to proceed in forma pauperis, Plaintiff must pay the Court’s filing fee, serve the

summons and complaint on each Defendant, and file proof of service, generally by affidavit

of the server, as to each Defendant. See Fed. R. Civ. P. 4(l)(1). Only upon proper service of

the summons and complaint on Defendants and failure to timely plead or otherwise defend

would entry of Clerk’s default be warranted.

       Accordingly, upon due consideration, it is hereby ORDERED:

       Plaintiff’s Motion for Entry of Default by the Clerk (Doc. 9) is DENIED.

       ORDERED in Tampa, Florida, this 24th day of September 2020.




                                               2
